                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TENNESSEE

   JERRY THOMAS,                                        )       CIVIL ACTION NO. 3:20-CV-358
                                                        )       JURY DEMAND
   Plaintiff,                                           )
                                                        )
   v.                                                   )
                                                        )
                                                        )
                                                        )
   HEALTHCARE REVENUE                                   )
   RECOVERY GROUP, LLC,                                 )
                                                        )
   Defendant.                                           )



  ____________________________________________________________________________________

     CONSENT MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING
  _____________________________________________________________________________________

          COME NOW, Plaintiff and Defendant Healthcare Revenue Recovery Group, LLC (“Defendant”)

  and file this Consent Motion for Extension of Time to File a Responsive Pleading and would respectfully

  show the Court the following:

          The current deadline to file a response is September 17, 2020. Defendant’s counsel has conferred

  with counsel for Plaintiff and Plaintiff is agreeable to an extension of the deadline for Defendant to file a

  responsive pleading through and including September 27, 2020 so that the parties may further explore the

  possibility of reaching an early resolution of this matter.

          WHEREFORE, Plaintiff and Defendant jointly request this Court to enter an Order extending the

  deadline for Defendant to file a responsive pleading to Plaintiff’s Complaint through and including

  September 27, 2020.

          A Proposed Order is attached hereto.




Case 3:20-cv-00358-DCLC-HBG Document 10 Filed 09/17/20 Page 1 of 2 PageID #: 20
   DATED: September 17, 2020                         Respectfully submitted,


                                                     GORDON REES SCULLY MANSUKHANI, LLP

                                                     /s/Julie-Karel Elkin_____________
                                                     Julie-Karel Elkin, BPR 17231
                                                     3401 Mallory Lane, Suite 120
                                                     Franklin, Tennessee 37067
                                                     Phone: (615) 772-9000
                                                     jkelkin@grsm.com

                                                     Attorney for Defendant
                                                     Healthcare Revenue Recovery Group, LLC



                                                     /s/Amy L. Bennecoff Ginsburg__________
                                                     Amy L. Bennecoff Ginsburg, BPR 28563
                                                     Kimmel & Silverman, P.C.
                                                     30 East Butler Pike
                                                     Ambler, PA 19002
                                                     Phone: (267) 468-7660
                                                     teamkimmel@creditlaw.com

                                                     Attorney for Plaintiff
                                                     Jerry Thomas



                                      CERTIFICATE OF SERVICE

           I, Heather M. Gwinn Pabon, do hereby certify that on September 17, 2020, I did cause a true and
  correct copy of the within CONSENT MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE
  PLEADING to be filed and served electronically on all counsel of record, whom are indicated below, via
  CM/ECF:

                                  Amy L. Bennecoff Ginsburg
                                  Kimmel & Silverman, P.C.
                                  30 East Butler Pike
                                  Ambler, PA 19002
                                  Phone: (267) 468-7660
                                  teamkimmel@creditlaw.com


                                                          Signed: /s/Julie-Karel Elkin_____________
                                                                  Julie-Karel Elkin




Case 3:20-cv-00358-DCLC-HBG Document 10 Filed 09/17/20 Page 2 of 2 PageID #: 21
